Opinion by
Mr. Justice Dean,
This case was here before, see 162 Pa. 280. In that ease, a demurrer to the bill had been sustained in the court below, and the bill dismissed. We held, speaking by our Brother Wileiams : “We see no reason disclosed by the bill for doubting the power of the corporation to change the place at which its services shall be conducted. It may be that, upon a proper application to the courts, leave to sell the Radnor property migjht be given, and the trust imposed upon the fund, if any, might be provided for elsewhere; but if, as the demurrer admits, subscriptions were secured towards the erection of the house at Radnor for the purpose of building at that place a memorial to Bishops Bowman and Kemper, or for any other distinct purpose apart from the mere erection of a place of worship, and if with the money so obtained the memorial was built, the question whether the corporation may raze it to the ground, transport the material taken from it to some other place, and use it in the erection of á building for a wholly different purpose is not a question of church polity or ecclesiastical power. It is a question of fair dealing between the church authorities and those who furnished them the money with which to build, over which a court of equity has jurisdiction.” Therefore, the decree dismissing the bill was reversed, the demurrer overruled, *449the bill reinstated and defendants directed to answer to tbe averments of fact. On tlie record being remitted to the court below, defendants filed answer, denying all the material averments of fact. By agreement, the issue was sent to Lewis Lawrence Smith, Esq., as referee, whose findings of fact and conclusions of law, in the main, sustain the plaintiffs’ contention. On exceptions being filed and heard in the court below the findings of the referee were overruled. We have, then, the conflict between the referee and the court to settle by our decree.
The act of 1855 requires that all charters, such as that held by this church, shall contain a clause subjecting ail the church property to the control of the lay members of the corporation or church, through constituted officers, a majority of whom shall be citizens of Pennsylvania. The vestry of Protestant Episcopal churches or congregations represent the laity, and this act must be road into this charter. It follows that the vestry can dispose of this property under ecclesiastical rules, in the interests of the church, unless they attempt to violate a condition subject to which the property was granted or money to purchase and build it was contributed.
The court below finds from the evidence that the church was erected as a place of worship merely; that while the two largest windows in it were memorials to the two deceased bishops, yet that it is b ighly probable these windows were the only memorials contemplated by the corporation when the church was erected and the contributors made their subscriptions. The learned judge of the court below further finds that there is no intention on the part of the corporation to destroy these windows, but that it is the intention to remove them, and place them in the new church. We cannot discover in the testimony, any evidence of unfair dealing by the majority with the minority. Undoubtedly, quite a number of persons subscribed and paid their money towards the erection of the old church, because it was represented to them that it was to be a memorial church to the one" or other or both of tbe deceased bishops ; and in pursuance of this promise the two memorial windows were placed in the church. Palpably, tbe condition was then fulfilled, because no complaint is heard that it liad been broken, in all the years following. But what is the reasonable interpretation of *450such a condition ? Certainly, not that the corporation will, through all the mutations of time, perpetually maintain the church at that particular spot, with those particular windows. We must assume that both corporation and contributors made the condition, subject to the law of the church, that if the congregation became depleted in numbers and substance by reason of death and removals, or shifting of population, this particular church might be disposed of, and all the associations connected with it should, as nearly as possible, be transferred to a successor, wisely located in a new field. That it was to forever remain in that place, even though not a single worshiper entered its doors, is an unreasonable interpretation.
After a careful examination of the testimony, the findings and conclusions of the referee and the court, we are of opinion that the decree sustaining the exceptions was fully warranted. There certainly is no evidence to sustain the charge of unfair dealing on the part of the corporation with those who paid their money to construct the old building. While this is our opinion, we do not concur in the remarks of the learned judge on the subject of memorials to perpetuate the names of those deceased members of the congregation whose lives and works have rendered them objects of affection and veneration. It in no degree antagonizes the primary objects of a church to have connected with it, in whatever way suits the taste or wish of the members, the names of such persons; in fact, it is the conviction of many Christians that they are aids to religious sentiment, and such has been the belief of multitudes in all ages, especially in the Roman Catholic and Episcopal churches. It is one of the natural and indefeasible rights guaranteed by our constitution that every one shall have the right to worship according to the dictates of his own conscience. If the pious persons of this denomination choose, as an incident of their house of worship, to so construct or decorate it as to continually call to mind deceased persons noted for piety or devotion, it in no way transgresses their franchise, and is none of our business either as courts or individuals.
Being of opinion, on the whole case, that the decree of the court below was right, it is affirmed, and the appeal is dismissed at costs of appellants.